Citation Nr: 0922680	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  97-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD), from January 24, 1996, 
to May 20, 1998.

2.  Entitlement to service connection for a back disorder, to 
include L1-5 disc pathology, S1 radiculopathy, and L3-4 
foraminal stenosis.

3.  Entitlement to service connection for a skin condition, 
to include pseudofolliculitis barbae.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Board remanded these claims in March 2001 and August 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2003, the appellant appeared and testified before an 
Acting Veterans Law Judge who is no longer employed at the 
Board.  In a letter received in April 2009, the appellant 
elected to testify at a video-conference hearing before a 
Veterans Law Judge who will be deciding this case.  The case 
is, therefore, REMANDED to the RO to accommodate that 
request.

Schedule the appellant for a video-conference 
hearing before the Board.  Notice should be sent 
to the appellant in accordance with applicable 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

